                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MARQUETTE TASHUN MAXWELL, JR.                                                          PLAINTIFF
#112986

v.                                NO: 3:19-cv-00286-LPR-JJV

R. BURSE, Jailer; and
JORDAN, Jailer,
Mississippi County Detention Center                                                DEFENDANTS


                                             ORDER

       The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe and Plaintiff’s objections. After conducting a de novo review, this

Court adopts the Partial Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.       Plaintiff may proceed with his § 1983 claim that Defendant Burse violated his

constitutional rights, in his individual capacity only, by failing to stop the May 4, 2019 attack and

denying medical care for his injuries.

       2.      All other claims and Defendants are DISMISSED WITHOUT PREJUDICE for

failure to state a claim upon which relief maybe granted.

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 17th day of December 2019.


                                                            Lee P. Rudofsky
                                                            UNITED STATES DISTRICT JUDGE
